To compel respondent to certify to the statutory fee allowed by Act No. 137, Laws of 1887, for services in a divorce case.
Denied October 31, 1890.
The prosecuting attorney appeared and was present at the lairing of testimony on the hearing. At the conclusion of the testimony he became satisfied that the interest of the child and the public good did not require that he should further contest the granting of a decree, and so stated to the court. He after-wards presented to the circuit judge for allowance a bill for the statutory fee.
Held, that it is for services in introducing evidence, appear*405ing at tbe hearing and opposing tbe granting of tbe decree of ■divorce tbat tbe statutory fee is allowed; tbat inasmuch as be -did not introduce evidence or oppose thé granting of tbe decree, .be was not entitled to tbe statutory fee.